Title: To George Washington from Brigadier General William Thompson, 30 May 1776
From: Thompson, William
To: Washington, George

 

Sir,
Chamble [Canada] May 30th 1776

Since my last Letter to your Excellency I have been stationed at the Mouth of the Sorel River which will in a few days be fortified as well as the situation of the Place will admit of. The havock made amongst the New England Troops by the small Pox and our want of ammunition, (expecially Lead) has prevented any thing being [done] below Sorel. That Place I do not think by any means tenable, but your Excellency may be assured I shall not abandon it unless I can give satisfactory Reasons for my procedure. The unfortunate retreat from Quebec and the late unguarded Truce and convention at the Cedars has involved us in many difficulties, tho’ I hope we shall yet be able to surmount them. By the Honorable Commissioners of Congress I transmit a return of the Troops that came with me from New York and likewise of those now under my command at Sorel. I am Yr Excellency’s most obt & very Hble Servant

Wm Thompson

